In an action to foreclose a mortgage, the defendant Teresa Concetto Stewart appeals from so much of an order of the Supreme Court, Queens County (LeVine, J.), dated August 15, 1996, as denied that branch of her cross motion which was for a declaration that she is the equitable owner of the subject premises.
Ordered that the order is affirmed insofar as appealed from, with costs.
A contract vendee of premises which are the subject of a mortgage foreclosure has the right to redeem the property before the foreclosure sale (see, Polish Natl. Alliance v White Eagle Hall Co., 98 AD2d 400). Now that the contract vendee has purchased and redeemed the property, the mortgagor cannot argue that she remains the equitable owner of the premises. Thompson, J. P., Joy, Friedmann and Krausman, JJ., concur.